—Judgment, Supreme Court, New York County (Joan Carey, J.), rendered September 12, 1991, convicting defendant, upon his plea of guilty, of manslaughter in the first degree and robbery in the first degree, and sentencing him to consec*202utive terms of 8V3 to 25 years and 6% to 20 years, respectively, unanimously affirmed.
Contrary to defendant’s contention, we find that the consecutive sentences imposed herein were not violative of Penal Law § 70.25 (2), since they resulted from a plea negotiation in which defendant admitted to two distinct and separate crimes. The plea to manslaughter was entered under the intentional murder count, not dependent upon or related to the robbery.
Further, the court did not abuse its discretion when it denied defendant’s requests for an interpreter (People v Navarro, 134 AD2d 460) and for new counsel (People v Johnson, 188 AD2d 405), since the record of the plea and sentence proceedings, which were conducted in the English language, unequivocally indicates that defendant understood them, and that he received the services of competent counsel.
Finally, in view of the coldblooded slaying of the victim by defendant and an accomplice, as well as defendant’s prior criminal record, we do not find the sentence to be excessive. Concur—Ellerin, J. P., Rubin, Nardelli and Williams, JJ.